DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-2, 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou (US 20220132325 A1, hereinafter referred to as Zhou).
		Re claim 1, Zhou teaches a method for wireless communication to and from a vehicle in an autonomous driving system (Abstract), the method comprising: 
	(i)  receiving data on a communication environment map (sweeping configuration information) that includes position- dependent beam information (sweeping range configuration associated with displacement deviation), from a server (base station providing the sweeping configuration information) (Fig. 2-6, Par 0260, Par 0265-0281, Par 0284-0298, Par 0302-0312, Par 0315-0326); 
	(ii) determining a direction of transmitted or received beam (beam sweeping to determine the best matching uplink-downlink beam pair) based on a driving path for the vehicle (displacement reference value/current moving speed triggering beam sweeping) and the communication environment map (sweeping configuration information including sweeping range configuration) (Fig. 2, Fig. 4-6, Fig. 11, Par 0260, Par 0265-0281, Par 0284-0298, Par 0302-0312, Par 0316-0326, Par 0368-0373, Par 0375-0380); and 
	(iii) performing data communication using the direction of transmitted or received beam (best matching uplink-downlink beam pair) (Fig. 2, Fig. 11, Par 0272-0273, Par 03660373, Par 0375-0380).
		Claim 11 recites an apparatus performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 2, 12, Zhou teaches that the position-dependent beam information includes positional information (displacement deviation value) and beam-direction information (sweeping range configuration including coverage angle information relative to the displacement deviation value) relating to the positional information (Fig. 2-6, Par 0276-0288, Par 0290-0298, Par 0302-0312, Par 0315-0326, Par 0330-0331).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4, 8-10, 14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou as applied to claims 1 and 11 above and further in view of Shimizu et al (US 10098014 B1, hereinafter referred to as Shimizu).
		Re claims 4, 14, Zhou does not explicitly disclose that the determining of the direction of transmitted or received beam includes determining the direction of transmitted or received beam based on a reliability value representing the precision of the communication environment map and on whether or not antenna blocking occurs due to an obstacle that is present in the beam direction which is indicated by the beam information.
		Shimizu teaches that the determining of the direction of transmitted or received beam includes determining the direction of transmitted or received beam based on a reliability value representing the precision of the communication environment map (DSRC compliant GPS unit providing first vehicle data, second vehicle data, blocker data is more accurate than conventional GPS unit) and on whether or not antenna blocking occurs due to an obstacle that is present in the beam direction which is indicated by the beam information (blocker blocking beam alignment between the first vehicle and the second vehicle) (Fig. 5-7, Fig. 9-10, Col 5, Line 14-67, Col 6, Line 1-22, Col 8, Line 1-29, Col 11, Line 37-46, Col 15, Line 19-41, Col 16, Line 36-60, Col 19, Line 1-50).
		It would have been obvious to one of ordinary skill in the art before the filing data of the invention to modify Zhou by including the step that the determining of the direction of transmitted or received beam includes determining the direction of transmitted or received beam based on a reliability value representing the precision of the communication environment map and on whether or not antenna blocking occurs due to an obstacle that is present in the beam direction which is indicated by the beam information, as taught by Shimizu for the purpose of “performing beam alignment based on shared driving intention for vehicular millimeter wave (mmWave) communication”, as taught by Shimizu (Col 1, Line 7-9).
		Re claims 8, 18, Zhou does not explicitly disclose to change a driving path for the vehicle based on the communication environment map.
		Shimizu teaches to change a driving path (changing driving lane to avoid an object based on sensor data, Changing direction based on map data, changing driving direction to avoid a blocker) for the vehicle based on the communication environment map (sensor data, first vehicle data, second vehicle data, and/or blocker data) (Fig. 4-7, Fig. 9-10, Col 13, Line 53-65, Col 14, Line 15-63, Col 16, Line 61-67, Col 17, Line 1-22).
		It would have been obvious to one of ordinary skill in the art before the filing data of the invention to modify Zhou by including the step to change a driving path for the vehicle based on the communication environment map, as taught by Shimizu for the purpose of “performing beam alignment based on shared driving intention for vehicular millimeter wave (mmWave) communication”, as taught by Shimizu (Col 1, Line 7-9).
		Re claims 9, 19, Zhou does not explicitly disclose to change a frequency for the data communication and a setting of a service providing operator based on the communication environment map.
		Shimizu teaches to change a frequency for the data communication (using mmWave communications instead of DSRC/LTE V2X) and a setting of a service providing operator (NLOS based mmWave communication) based on the communication environment map (first vehicle data, second vehicle data, blocker data) (Fig. 5-7, Fig. 9-10, Col 15, Line 30-67, Col 16, Line 1-5, Col 16, Line 36-67, Col 17, Line 1-47, Col 19, Line 1-50).
		It would have been obvious to one of ordinary skill in the art before the filing data of the invention to modify Zhou by including the step to change a frequency for the data communication and a setting of a service providing operator based on the communication environment map, as taught by Shimizu for the purpose of “performing beam alignment based on shared driving intention for vehicular millimeter wave (mmWave) communication”, as taught by Shimizu (Col 1, Line 7-9).
		Re claims 10, 20, Zhou does not explicitly disclose to update the communication environment map using a type of communication, a service provider, a frequency, an antenna position, or an obstacle position, which relates to the data communication.
		Shimizu teaches to update the communication environment map (determining a NLOS path when a blockage is predicted to occur) using a type of communication, a service provider, a frequency, an antenna position, or an obstacle position (blockage between the first vehicle and second vehicle), which relates to the data communication (Fig. 5-7, Fig. 9-10, Col 11, Line 37-46, Col 15, Line 19-41, Col 16, Line 36-67, Col 17, Line 1-35, Col 19, Line 1-50).
		It would have been obvious to one of ordinary skill in the art before the filing data of the invention to modify Zhou by including the step to update the communication environment map using a type of communication, a service provider, a frequency, an antenna position, or an obstacle position, which relates to the data communication, as taught by Shimizu for the purpose of “performing beam alignment based on shared driving intention for vehicular millimeter wave (mmWave) communication”, as taught by Shimizu (Col 1, Line 7-9).
Relevant Prior Art
		Shimuzu et al (US 20200314662 A1) discloses to determine a beam sweeping direction based on the location data of an endpoint and perform a beam alignment with the endpoint based on the beam sweeping direction. Then a mmWave communication is executed based on the beam alignment (Fig. 3-6).

Allowable Subject Matter
		Claims 3, 5-7, 13, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473